



Exhibit 10.2
FORM OF RESTRICTED STOCK UNIT AGREEMENT
THE BANK OF NEW YORK MELLON CORPORATION
LONG‑TERM INCENTIVE PLAN, AS AMENDED
NOTICE OF AWARD - RESTRICTED STOCK UNITS – EXECUTIVE COMMITTEE GENERAL


Subject to the terms and conditions of The Bank of New York Mellon Corporation
Long‑Term Incentive Plan, as Amended and Restated (the “Plan”), this Notice of
Award - Restricted Stock Units – Executive Committee General (the “Award
Notice”), and the Terms and Conditions of Restricted Stock Units – Executive
Committee General (the “Terms and Conditions”), The Bank of New York Mellon
Corporation (the “Corporation”) grants you restricted stock units (“RSUs”) as
reflected below and on the Corporation’s equity award website (the “Equity
Website”). Each RSU represents the opportunity to receive one (1) share of the
Corporation’s common stock, par value $.01 (“Common Stock”), upon satisfaction
of the terms and conditions as set forth in the Award Notice and the Terms and
Conditions (collectively, the “Award Agreement”), subject to the terms of the
Plan.


Participant
[PARTICIPANT NAME]
Grant Date
[GRANT DATE]
Number of RSUs
[NUMBER OF SHARES GRANTED]
Vesting Schedule – Please refer to Appendix


A Vesting Date may be delayed if and to the extent the Risk Adjustment Process
set forth in Exhibit A is not completed by such date subject to Section 4.1 of
the Terms and Conditions.
 
Risk Adjustment Process - Unvested RSUs (and accrued dividends) are subject to
forfeiture based upon the Risk Adjustment Process set forth in Exhibit A.
 



THE CORPORATION’S GRANT OF RSUs AS REFLECTED HEREIN IS CONTINGENT UPON YOUR
ACKNOWLEDGEMENT AND ACCEPTANCE OF THE AWARD AGREEMENT AND THE PLAN
ELECTRONICALLY ON THE EQUITY WEBSITE ON OR BEFORE [GRANT ACCEPT BY DATE] (THE
“ACCEPTANCE DEADLINE”). IF YOU FAIL TO DO SO, THE CORPORATION’S GRANT OF RSUs AS
REFLECTED HEREIN SHALL BE NULL AND VOID, AND SHALL NOT BE RE-INSTATED.


BY ELECTRONICALLY ACKNOWLEDGING AND ACCEPTING THE CORPORATION’S GRANT OF RSUS,
YOU AFFIRMATIVELY AND EXPRESSLY AGREE:


(1)
SUCH ACKNOWLEDGEMENT AND ACCEPTANCE CONSTITUTES YOUR ELECTRONIC SIGNATURE IN
EXECUTION OF THE AWARD AGREEMENT



(2)
TO BE BOUND BY THE PROVISIONS OF THE AWARD AGREEMENT AND THE PLAN



(3)
YOU HAVE REVIEWED THE AWARD AGREEMENT AND THE PLAN IN THEIR ENTIRETY, HAVE HAD
AN OPPORTUNITY TO OBTAIN PROFESSIONAL LEGAL/TAX/INVESTMENT ADVICE PRIOR TO
ACCEPTING THE RSUs AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE AWARD
AGREEMENT AND THE PLAN



(4)
YOU HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE PLAN
AND THE U.S. PROSPECTUS FOR THE PLAN



(5)
TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF
THE CORPORATION UPON ANY QUESTIONS ARISING UNDER THE AWARD AGREEMENT AND THE
PLAN



PARTICIPANT ACCEPTANCE DATE: [ACCEPTANCE DATE]
********************************


1



--------------------------------------------------------------------------------






EXHIBIT A
Risk Adjustment/Forfeiture Decision Process


For any performance year in which you remain a covered employee, your risk
performance will be assessed via a Risk Culture Summary Scorecard (“RCSS”) Score
or a Performance Management Platform (“PMP”) Risk Goal Rating. If, in any year,
you receive an RCSS Score of 4 or worse, or a PMP Risk Goal Rating of “Below
Expectations” or “Unsatisfactory,” your unvested RSUs (including any accrued
dividend equivalents) will be subject to review by the Incentive Compensation
Review Committee (“ICRC”) for consideration of forfeiture. If you are no longer
a covered employee or have left the Corporation, any unvested portion of the
RSUs (including any accrued dividend equivalents) will also be subject to a risk
review by the ICRC. The ICRC is generally comprised of senior managers and
senior control managers.


In that event, as part of its review, ICRC will ask –
•
Did your score/rating reflect poor risk behavior by you in a prior year?

•
Did you receive an award in that year?

 
If the answer to both questions is yes, ICRC asks the following questions with
respect to each of the designated prior years:
 
•
Financial Impact: How much did/will the issue cost the Company?

•
Reputational Impact: How much of a regulatory impact did/will it have on the
Company?

 
ICRC selects the impact answer that falls into the highest category below to
determine the impact forfeiture percentage.


Criteria
Metric
None
Low
Medium
High
Financial Impact
 
 
 
 
 
Reputational Impact
 
 
 
 
 



As used in this Exhibit A, the term “Company” shall mean the Corporation and its
Affiliates.


Then the ICRC asks how much, if any, control/responsibility you had regarding
the situation. The answer to the last question determines the modifier to be
applied to the impact forfeiture percentage.


Criteria
   None
Indirect
Direct
The Grantee’s role
& responsibility
 
 
 



Example :[Insert Example]


The ICRC will submit its recommendations to the Human Resources and Compensation
Committee of the Corporation’s Board of Directors for final action and approval.




1



--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON CORPORATION


TERMS AND CONDITIONS
OF RESTRICTED STOCK UNITS – EXECUTIVE COMMITTEE GENERAL


The Restricted Stock Units (“RSUs”) with respect to Common Stock of The Bank of
New York Mellon Corporation (the “Corporation”) granted to you on the Grant Date
are subject to the Notice of Award - Restricted Stock Units – Executive
Committee General (the “Award Notice”), these Terms and Conditions of Restricted
Stock Units – Executive Committee General (the “Terms and Conditions”) and all
of the terms and conditions of The Bank of New York Mellon Corporation Long-Term
Incentive Plan, as Amended and Restated (the “Plan”), which is incorporated
herein by reference. In the case of a conflict between the Award Notice, these
Terms and Conditions and the terms of the Plan, the provisions of the Plan shall
govern. Capitalized terms used but not defined herein shall have the same
meaning as provided or reflected in the Award Notice or the Plan, as applicable.
For purposes of these Terms and Conditions, “Employer” means the Corporation or
any Affiliate that employs you on the applicable date.


SECTION 1: Restricted Stock Unit Award


1.1    Grant of Award. Subject to these Terms and Conditions and the terms of
the Plan, the Corporation grants you the number of RSUs as reflected in the
Award Notice. The RSUs shall vest in accordance with the Vesting Schedule and
shall be subject to the Risk Adjustment Process as reflected in the Award
Notice.


1.2    Dividend Equivalents. Upon the payment of any dividend on the Common
Stock occurring during the period preceding the settlement of your RSUs pursuant
to these Terms and Conditions, your Employer will accrue an amount in cash,
through the local payroll of your Employer, equal to the value of the dividends
you otherwise would have received had you actually been the shareholder of
record of the number of shares of Common Stock underlying your RSUs, which
dividend equivalents shall be subject to the Risk Adjustment Process as
reflected in the Award Notice. Your Employer will pay you such dividend
equivalents in cash through your local payroll of your Employer without interest
pursuant to Section 4 of these Terms and Conditions if and to the extent that
the underlying RSUs become vested as provided in the Award Agreement.


1.3    No Voting Rights. Prior to the settlement of your RSUs pursuant to these
Terms and Conditions, you shall not be entitled to vote the shares of Common
Stock underlying the RSUs.


1.4    Nontransferable. The RSUs shall be transferable only by will or the laws
of descent and distribution. If you purport to make any transfer of the RSUs,
except as aforesaid, the RSUs and all rights thereunder immediately shall
terminate and be forfeited.


SECTION 2: Vesting, Forfeiture, Termination of Employment and Disability


2.1    Vesting and Forfeiture.


(a)    Vesting. Subject to Sections 3 and 5.4 of these Terms and Conditions, if
you remain continuously employed with your Employer through the close of
business on the applicable Vesting Date reflected in the Award Notice, the
number of RSUs corresponding to such Vesting Date will vest and the Corporation
will issue you the underlying shares of Common Stock in accordance with Section
4 of these Terms and Conditions. Notwithstanding anything to the contrary
contained in the Award Agreement and in


1



--------------------------------------------------------------------------------





accordance with Section 4.1, a vesting may be delayed if, on the Vesting Date,
you are the subject of ongoing disciplinary or performance management
investigations or proceedings concerning the circumstances under which
forfeiture or clawback of this award could apply.  In such cases, the applicable
portion of the award, if any, will vest following the completion of such
investigations and proceedings to the extent the Corporation determines that
forfeiture and/or clawback does not apply.


(b)    Forfeiture upon Termination of Employment. Subject to Sections 2.2 and
2.3 of these Terms and Conditions, if you cease to be continuously employed with
your Employer prior to the date that your RSUs become fully vested, you shall
cease vesting in your RSUs as of your Termination Date and any unvested RSUs
immediately shall terminate and be forfeited, except in situations where vesting
would have occurred but for the fact that a determination has not yet been made
as to whether a risk adjustment pursuant to Exhibit A is required, in which case
vesting shall occur in accordance with the terms of the Award Agreement provided
that the Committee determines the effect, if any of a risk adjustment. As used
herein, “Termination Date” shall mean the last day on which you are an employee
of your Employer.


(c)    Forfeiture upon Termination of Employment for Cause. Notwithstanding
anything to the contrary contained in these Terms and Conditions, if your
Employer terminates your employment for Cause, your RSUs, whether vested (but
unsettled) or unvested, and including any dividend equivalent rights,
immediately shall terminate and be forfeited. For purposes of these Terms and
Conditions, “Cause” shall mean:


(i)    you have been convicted of, or have entered into a pretrial diversion or
entered a plea of guilty or nolo contendere (plea of no contest) to a crime or
offense constituting a felony (or its equivalent under applicable laws outside
of the United States), or to any other crime or offense involving moral
turpitude, dishonesty, fraud, breach of trust, money laundering, or any other
offense that may preclude you from being employed with a financial institution;


(ii)    you are grossly negligent in the performance of your duties or have
failed to perform in any material respect the duties of your employment,
including, without limitation, failure to comply with any lawful directive from
your Employer or the Corporation, other than by reason of incapacity due to
disability or from any permitted leave of absence required by law;


(iii)    you have violated the Corporation’s Code of Conduct or any of the
policies of the Corporation or your Employer governing the conduct of business
or your employment;


(iv)    you have engaged in any misconduct which has the effect of being
materially injurious to the Corporation, any Affiliate or your Employer,
including, but not limited to, its reputation;


(v)    you have engaged in an act of fraud or dishonesty, including, but not
limited to, taking or failing to take actions intending to result in personal
gain; or


(vi)    if you are employed outside the United States, any other circumstances
(beyond those listed above) that permit the immediate termination of your
employment without notice or payment in accordance with the terms of your
employment agreement or Applicable Laws (as defined in Section 5.2).




2



--------------------------------------------------------------------------------





The determination of whether your actions will be considered Cause for purposes
of these Terms and Conditions will be determined by the Corporation or any of
its Affiliates, in its or their sole discretion, as applicable. Any
determinations of Cause will be considered conclusive and binding on you.


3



--------------------------------------------------------------------------------









2.2    Specified Terminations of Employment.


(a)    Death. If you cease to be continuously employed with your Employer by
reason of your death prior to the date that your RSUs become fully vested (or if
your death occurs following termination of employment during a period in which
you have outstanding RSUs), your estate will become fully vested in your RSUs as
of your date of death and the Corporation will issue your legal representative
or your estate the underlying shares of Common Stock in accordance with Section
4.


(b)    Specified Age & Years of Service Rule. If you cease to be continuously
employed with your Employer (i) on or after your attainment of age 55 and (ii)
the combination of your age and years of credited employment with your Employer
(in both instances, full and partial years) on your Termination Date equals or
exceeds 65 (satisfaction of (i) and (ii) being a “Retirement-Eligible Event”),
you will continue to vest in your RSUs in accordance with the Vesting Schedule
set forth in the Award Notice so long as you fully comply with the covenants
provided in Section 3 hereof. For purposes of the foregoing, partial years shall
be determined based upon the number of days since your prior birthday or the
number of days of credited employment since your prior employment anniversary,
as the case may be.


(c)    Termination Providing Transition/Separation Pay. Provided that you
execute and do not revoke a Transition/Separation Agreement and Release
acceptable to your Employer, if you cease to be continuously employed with your
Employer by reason of a termination by your Employer and in connection with such
termination you receive transition/separation pay from the Corporation or your
Employer, you will continue to vest in your RSUs in accordance with the Vesting
Schedule set forth in the Award Notice so long as you fully comply with the
applicable covenants provided in Section 3 hereof. For purposes of the
foregoing, “transition/separation pay” means any severance, redundancy or
ex-gratia compensation payment to you from the Corporation or your Employer in
connection with your termination of employment that is in excess of the amount
payable to you on account of any notice period to which you are entitled
pursuant to the terms of your contract of employment or otherwise (or payment in
lieu of such notice).


(d)    Sale of Business. If you cease to be continuously employed with your
Employer due to a sale of a business unit or your Employer and you are not
otherwise entitled to transition/separation pay, you will continue to vest in
your RSUs in accordance with the Vesting Schedule set forth in the Award Notice
so long as you fully comply with the applicable covenants provided in Section
hereof.


(e)    Change in Control. If your employment is terminated by your Employer
without Cause within two (2) years after a Change in Control occurring after the
Grant Date, you will continue to vest in your RSUs in accordance with the
Vesting Schedule set forth in the Award Notice so long as you fully comply with
the applicable covenants provided in Section 3 hereof.


2.3    Disability. If you receive current benefits under a long-term disability
plan maintained by the Corporation or your Employer while any portion of your
RSUs remains unvested, you will continue to vest in your RSUs in accordance with
the Vesting Schedule set forth in the Award Notice so long as you fully comply
with the applicable covenants provided in Section 3 hereof.


SECTION 3: Notice of Resignation, Non-Solicitation, Non-Competition,
Confidential Information, Non-Disparagement and Cooperation
        


4



--------------------------------------------------------------------------------





3.1    Notice of Resignation. As consideration for this award, you will provide
your Employer with 90 days’ advance written notice of any voluntary termination
of your employment with your Employer.


3.2    Non-Solicitation of Clients and Employees. In the case of a
Retirement-Eligible Event or a termination providing transition/separation pay
only, as specified in Sections 2.2(b) and 2.2(c) respectively, you agree that
until one (1) year from the Termination Date or, if later, the final vesting
date set forth in the Award Notice, you will not directly or indirectly solicit
or attempt to solicit or induce, directly or indirectly, (i) any current or
prospective client of the Corporation or an Affiliate known to you, to initiate
or continue a client relationship with you other than with the Corporation or
Affiliate or to terminate or reduce its client relationship with the Corporation
or Affiliate, or (ii) any employee of the Corporation or an Affiliate, to
terminate such employee’s employment relationship with the Corporation or
Affiliate in order to enter into a similar relationship with you, or any other
person or any entity. You expressly agree to (i) advise any person or entity
that seeks to employ you of the terms of these covenants; and (ii) immediately
notify Human Resources equity administration if you are not in compliance with
your obligations above.


3.3    Non-Competition.  In the case of a Retirement-Eligible Event or a
termination providing transition/separation pay only, as specified in Sections
2.2(b) and 2.2(c) respectively, you agree that until one (1) year from the
Termination Date or, if later, the final vesting date set forth in the Award
Notice, you will not, directly or indirectly, (without the prior written consent
of the Corporation), (i) associate (including as a director, officer, employee,
partner, consultant, agent or advisor) with a Competitive Enterprise, or (ii)
transact business on behalf of a Competitive Enterprise. For purposes of the
Award Agreement, “Competitive Enterprise” means any business enterprise that
either (A) is a member of the Corporation’s competitive peer group as disclosed
in the Corporation’s proxy statement that was most recently filed with the
Securities and Exchange Commission preceding the Termination Date; or (B) is any
other business enterprise for whom you would be performing services similar to
those performed at the Corporation or any Affiliate within the twelve (12)
months preceding the Termination Date. You expressly agree to (i) advise any
person or entity that seeks to employ you of the terms of these covenants; and
(ii) immediately notify Human Resources equity administration if you are not in
compliance with your obligations above.


3.4    Confidential Information.


(a)Except as may be permitted in accordance with Section 3.7 below, during the
course of your employment with the Corporation or any Affiliate and continuing
thereafter, you will not, either directly or indirectly, at any time, while an
employee of the Corporation or any Affiliate or thereafter, make known, divulge,
reveal, furnish, make available, or use (except for use in the regular course of
your duties for the Corporation or its Affiliates) any Confidential Information
(as defined below) without the written consent of the Corporation. You also
agree that this obligation is in addition to, and not in limitation or
preemption of, all other obligations of confidentiality that you may have to the
Corporation or its Affiliates under the Code of Conduct, Securities Trading
Policy or other rules or policies governing the conduct of their respective
businesses, or general or specific legal or equitable principles.


(b)As used herein, “Confidential Information” means the information you have
been given or have access to or become informed of which the Corporation or its
Affiliates possess or have access and which relates to the Corporation or its
Affiliates, is not generally known to the public or in the trade or is a
competitive asset and/or otherwise constitutes a “trade secret,” as that term is
defined by Applicable Laws (as defined below), of the Corporation or its
Affiliates, including without limitation, non- public: (i) planning data and
marketing strategies; (ii) terms of any new products and investment strategies;
(iii) information relating to other officers and employees of the Corporation or
its Affiliates; (iv) financial results and information about the business
condition of the Corporation or its Affiliates; (v) terms of any investment,


5



--------------------------------------------------------------------------------





management or advisory agreement or other material contract; (vi) proprietary
software and related documents; (vii) customer and potential customer
information (for example, client lists, prospecting lists, information about
client accounts, pricing strategies, and current or proposed transactions and
contact persons at such customers and customer prospects); and (viii) material
information or internal analyses concerning customers or customer prospects of
the Corporation or its Affiliates or their respective operations, condition
(financial or otherwise) or plans.


3.5    Non-Disparagement. Subject to Section 3.7 below, during the course of
your employment with the Corporation or any Affiliate and continuing thereafter,
you will not, directly or indirectly make, issue, authorize or publish any
comments or statements (orally or in writing) to the media, to any individual or
entity with whom or which the Corporation, or any of its Affiliates, has a
business relationship, or to any other individual or entity, which disparages,
criticizes or otherwise reflects adversely upon the Corporation, any of its
Affiliates or any of their respective employees, officers or directors.


3.6    Cooperation. Upon the termination of your employment for any reason or no
reason, including but not limited to resignation of employment, you will fully
cooperate with the Corporation and its Affiliates upon reasonable notice and at
reasonable times, in the prosecution and defense of complaints, investigations,
litigation, arbitration and mediation of any complaints, claims or actions now
in existence or that may be threatened or brought in the future relating to
events or occurrences that transpired while employed by the Corporation or any
Affiliate.


3.7    Governmental Authorities. Nothing in the Award Agreement prohibits or
interferes with your right to disclose any relevant and necessary information in
any action or proceeding relating to the Award Agreement or as otherwise
required by law or legal process. In addition, nothing in the Award Agreement
prohibits or interferes with your or your attorney’s right: (a) to initiate
communications directly with or report or disclose possible violations of law or
regulation to, any governmental agency or entity, legislative body, or any
self-regulatory organization, including but not limited to the U.S. Department
of Justice (“DOJ”), the U.S. Securities and Exchange Commission (“SEC”), the
U.S. Financial Industry Regulatory Authority (“FINRA”), the U.S. Equal
Employment Opportunity Commission (“EEOC”), or U.S. Congress, and such reports
or disclosures do not require prior notice to, or authorization from, the
Corporation; (b) to participate, cooperate, or testify in any action,
investigation or proceeding with, provide information to, or respond to any
inquiry from any governmental agency or legislative body, any self-regulatory
organization, including but not limited to the IRS, SEC, FINRA, the EEOC, DOJ,
U.S. Congress (“Governmental Authorities”), or the Corporation’s Legal or
Compliance Departments and such communications do not require prior notice to,
or authorization from the Corporation. However, with respect to such
communications, reports, participation, cooperation or testimony to the
Governmental Authorities, as set forth above in clauses (a) and (b) of this
Section, you may not disclose privileged communications with the Corporation’s
counsel. To the extent permitted by law, upon receipt of a subpoena, court order
or other legal process compelling the disclosure of any information, you will
give prompt written notice to the Corporation so as to provide the Corporation
ample opportunity to protect its interests in confidentiality to the fullest
extent possible unless the subpoena, court order or other legal process pertains
to an action described above in clauses (a) or (b) of this Section, in which
event no such notice is required. Notwithstanding any confidentiality and
non-disclosure obligations you may have, you are hereby advised as follows
pursuant to the U.S. Federal Defend Trade Secrets Act of 2016: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may


6



--------------------------------------------------------------------------------





disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”


3.8    Existing Obligations. The terms of the Award Agreement shall not in any
way (a) limit your obligations pursuant to any other agreements with the
Corporation or any of its Affiliates or other corporate plans or policies
applicable to you; or (b) limit the Corporation’s or your Employer’s rights to
exercise any remedies it may have under Applicable Laws or under the terms of
such other agreements, plans or policies.


3.9    Failure to Comply with Covenants. If you fail to comply with any of the
foregoing applicable covenants, the RSUs shall be immediately forfeited and may
be subject to repayment as provided in Section 5.4 of these Terms and
Conditions.


SECTION 4: Settlement


4.1    Time of Settlement. Vested RSUs shall be settled as soon as
administratively practicable following each Vesting Date as reflected in the
Award Notice and in all events no later than two and one‑half (2 ½) months
following the end of the calendar year in which the RSUs vest; provided, if you
are a “specified employee” under Section 409A of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), upon separation from service and if such
settlement is deferred compensation conditioned upon a separation from service
and not compensation you could receive without separating from service, then
settlement shall not be made until the first day following the six (6) month
anniversary of your separation from service (or upon your death, if earlier).


4.2    Form of Settlement. Vested RSUs shall be settled in the form of Common
Stock delivered in book‑entry form. Notwithstanding the foregoing, the
Corporation may, in its sole discretion, settle any vested RSUs in the form of a
cash payment to the extent settlement of the RSUs in shares of Common Stock is
prohibited under local law or would require you, your Employer, the Corporation
or any Affiliate to obtain the approval of any governmental and/or regulatory
body in your country of residence (or country of employment, if different).
Alternatively, the Corporation may, in its sole discretion, settle the vested
RSUs in the form of Common Stock but require an immediate sale of such shares of
Common Stock (in which case, these Terms and Conditions shall give the
Corporation the authority to issue sales instructions on your behalf). Accrued
dividend equivalents corresponding to vested RSUs, if any, shall be settled in
the form of cash, payable without interest, on the next administratively
practicable pay date following vesting of such RSUs.


SECTION 5: Other Terms and Conditions


5.1    No Right to Employment. Neither the award of RSUs nor anything else
contained in these Terms and Conditions nor the Plan shall be deemed to limit or
restrict the right of your Employer to terminate your employment at any time,
for any reason, with or without Cause.


5.2    Compliance with Laws. Notwithstanding any other provision of these Terms
and Conditions, you agree to take any action, and consent to the taking of any
action by the Corporation and your Employer with respect to the RSUs awarded
hereunder necessary to achieve compliance with applicable laws, regulations or
relevant regulatory requirements or interpretations in effect from time to time
(“Applicable Laws”). Any determination by the Corporation in this regard shall
be final, binding and conclusive. The Corporation shall in no event be obligated
to register any securities pursuant to the U.S. Securities Act of 1933 (as the
same shall be in effect from time to time) or other applicable foreign
securities laws, or to take


7



--------------------------------------------------------------------------------





any other affirmative action in order to cause the delivery of shares in
book-entry form or otherwise therefore to comply with any Applicable Laws. For
the avoidance of doubt, you understand and agree that if any payment or other
obligation under or arising from these Terms and Conditions, including without
limitation dividend equivalent rights, or the Plan is in conflict with or is
restricted by any Applicable Laws, the Corporation may reduce, revoke, cancel,
clawback or impose different terms and conditions to the extent it deems
necessary or appropriate, in its sole discretion, to effect such compliance. If
the Corporation determines that it is necessary or appropriate for any payments
under these Terms and Conditions to be delayed in order to avoid additional tax,
interest and or penalties under Section 409A of the Code, then the payments
would not be made before the date which is the first day following the six (6)
month anniversary of the date of your termination of employment (or upon earlier
death).


5.3    Tax Withholding. Regardless of any action the Corporation or your
Employer take with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, payment
on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Corporation and your
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, the subsequent sale of any shares of
Common Stock acquired pursuant to the RSUs and the receipt of any dividends or
dividend equivalents, and (b) do not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate your liability for Tax-Related
Items. Further, if you are or become subject to taxation in more than one
country, you acknowledge that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one country.
Prior to the delivery of shares of Common Stock upon the vesting of your RSUs,
if your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Corporation shall be authorized
to withhold a sufficient number of whole shares of Common Stock otherwise
issuable upon the vesting of the RSUs that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Common Stock. In cases where the Fair Market Value of the number
of whole shares of Common Stock withheld is greater than the Tax-Related Items
required to be withheld, the Corporation shall make a cash payment to you equal
to the difference as soon as administratively practicable. The cash equivalent
of the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. In the event that withholding in shares of
Common Stock is prohibited or problematic under Applicable Laws or otherwise may
trigger adverse consequences to the Corporation or your Employer, your Employer
is authorized to withhold the Tax-Related Items required to be withheld with
respect to the shares of Common Stock in cash from your regular salary and/or
wages or any other amounts payable to you. In the event the withholding
requirements are not satisfied through the withholding of shares of Common Stock
by the Corporation or through your regular salary and/or wages or other amounts
payable to you by your Employer, no shares of Common Stock will be issued to you
(or your estate) upon vesting of the RSUs unless and until satisfactory
arrangements have been made by you with respect to the payment of any
Tax-Related Items that the Corporation or your Employer determines, in its sole
discretion, must be withheld or collected with respect to such RSUs. By
accepting this grant of RSUs, you expressly consent to the withholding of shares
of Common Stock and/or withholding from your regular salary and/or wages or
other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the RSUs and any shares of Common Stock delivered in payment
thereof are your sole responsibility.


Depending on the withholding method, the Corporation or your Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding rates or other applicable withholding rates,


8



--------------------------------------------------------------------------------





including maximum applicable rates in your jurisdiction(s), in which case you
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Common Stock. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, you shall be deemed
to have been issued the full number of shares of Common Stock subject to the
vested RSUs, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.


5.4    Forfeiture and Repayment. If, directly or indirectly:


(a)    during the course of your employment with your Employer, you violate any
obligations set forth in the Award Agreement (including without limitation those
obligations set forth in Section 3 of these Terms and Conditions) or engage in
conduct or it is discovered that you engaged in conduct that is materially
adverse to the interests of the Corporation or its Affiliates, including
failures to comply with the Corporation’s or any of its Affiliate’s rules or
regulations, fraud, or conduct contributing to any financial restatements or
irregularities;


(b)    during the course of your employment with your Employer and, unless you
have post‑termination obligations or duties owed to the Corporation or its
Affiliates pursuant to an individual agreement set forth in subsection (d)
below, for one (1) year thereafter, you engage in solicitation and/or diversion
of customers or employees;


(c)    during the course of your employment with your Employer, you engage in
competition with the Corporation or its Affiliates;


(d)    following termination of your employment with your Employer for any
reason, with or without Cause, you violate any post-termination obligations or
duties owed to the Corporation or its Affiliates (including without limitation
those obligations set forth in Section 3 of these Terms and Conditions) or any
agreement with the Corporation or its Affiliates, including without limitation,
any employment agreement, confidentiality agreement or other agreement
restricting post-employment conduct; or


(e)    any compensation that the Corporation or its Affiliates has promised or
paid to you is required to be forfeited and/or repaid to the Corporation or its
Affiliates pursuant to applicable regulatory requirements;


then the Corporation may cancel all or any portion of the RSUs and/or require
repayment of any shares of Common Stock (or the value thereof) or other amounts
which were acquired pursuant to the RSUs (including dividends and dividend
equivalents). The Corporation shall have sole discretion to determine what
constitutes grounds for forfeiture and/or repayment under this Section 5.4, and,
in such event, the portion of the RSUs that shall be cancelled and the sums or
amounts that shall be repaid. For purposes of the foregoing, you expressly and
explicitly authorize the Corporation to issue instructions, on your behalf, to
any brokerage firm and/or third party administrator engaged by the Corporation
to hold the shares of Common Stock and other amounts acquired pursuant to the
RSUs to re-convey, transfer or otherwise return such shares and/or other amounts
to the Corporation.


5.5    Governing Law and Choice of Forum. The Award Notice and these Terms and
Conditions shall be construed and enforced in accordance with the laws of the
State of New York, other than any choice of law provisions calling for the
application of laws of another jurisdiction. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or these Terms and Conditions, the parties hereby submit
to and consent to the exclusive jurisdiction of the State of New York and agree
that such litigation shall be conducted only in the courts of New York County,
New


9



--------------------------------------------------------------------------------





York, or the federal courts for the United States for the Southern District of
New York, and no other courts, where this grant is made and/or to be performed
and agree to such other choice of forum provisions as are included in the Plan.


10



--------------------------------------------------------------------------------









5.6    Nature of Plan. By participating in the Plan, you acknowledge, understand
and agree that:


(a)     The Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Corporation, in its sole discretion, at
any time.


(b)    The grant of RSUs under the Plan is a one-time benefit and does not
create any contractual or other right to receive RSUs or benefits in lieu of
such awards in the future. Future awards, if any, will be at the sole discretion
of the Corporation, including, but not limited to, the form and timing of the
award, the number of shares of Common Stock subject to the award, the vesting
provisions applicable to the award and the purchase price (if any).


(c)    Your participation in the Plan is voluntary, and the value of your RSUs
is an extraordinary item of compensation and is outside the scope of your
employment (and your employment contract, if any). As such, your RSUs are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, dismissal, termination or end of service
payments, bonuses, long-service awards, pension or retirement benefits, or
similar payments.


(d)    No claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any). In
consideration of the grant of the RSUs, you expressly agree not to institute any
such claim against the Corporation, any of its Affiliates or your Employer.


5.7    Data Privacy. Pursuant to applicable personal data protection laws, the
Corporation hereby notifies you of the following in relation to your personal
data and the collection, processing and transfer of such data in relation to the
Corporation’s grant of your RSUs and your participation in the Plan. The
collection, processing and transfer of your personal data is necessary for the
Corporation’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your participation in the Plan. As such, by accepting
your award, you voluntarily acknowledge and consent to the collection, use,
processing and transfer of personal data as described herein.


The Corporation and your Employer hold certain personal information about you,
including your name, home address and telephone number, email address, personal
bank account details, date of birth, social security number, passport or other
employee identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Corporation, details of all RSUs or
any other entitlement to shares of Common Stock or equivalent benefits awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan (the “Data”). The Data may be
provided by you or collected, where lawful, from third parties, and the
Corporation or your Employer will process the Data for the exclusive purpose of
implementing, administering and managing your participation in the Plan and
other aspects of the employment relationship. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by Applicable Laws
and regulations. Data processing operations will be performed minimizing the use
of personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Corporation’s
organization only by those persons requiring access


11



--------------------------------------------------------------------------------





for purposes of the implementation, administration and operation of the Plan and
other aspects of the employment relationship and for your participation in the
Plan.


The Corporation and your Employer will transfer the Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Corporation and your Employer may each
further transfer the Data to any third parties (locally and overseas) assisting
the Corporation in the implementation, administration and management of the
Plan. These recipients may be located in your country of residence, or elsewhere
throughout the world, such as countries in the European Economic Area, the
United States or India. By accepting your award, you hereby authorize them to
collect, receive, process, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares on your behalf to a broker or other third party
with whom you may elect to deposit any shares acquired pursuant to the Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the correction, integration, update, amendment, deletion, or
blockage (for breach of Applicable Laws) of the Data, (d) to oppose, for legal
reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan, and (e) withdraw your consent to
the collection, processing or transfer of the Data as provided hereunder (in
which case, your award will be null and void). You may seek to exercise these
rights by contacting your local Human Resources manager or the Corporation’s
Human Resources Department.


Finally, upon request by the Corporation or your Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents as
may be required by the Corporation and/or your Employer) that the Corporation
and/or your Employer may deem necessary to obtain from you for the purpose of
administering your participation in the Plan in compliance with data privacy
laws in your country, either now or in the future. You understand and agree that
you will not be able to participate in the Plan if you fail to provide any such
consent or agreement requested by the Corporation or your Employer.


5.8    Insider Trading/Market Abuse Laws. You may be subject to insider trading
restrictions and/or market abuse laws based on the exchange on which the shares
of Common Stock are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., RSUs) or rights linked to the
value of shares of Common Stock under the Plan during such times as you are
considered to have “inside information” regarding the Corporation (as defined by
the laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (a) disclosing the inside information to any third party and (b) “tipping”
third parties or causing them otherwise to buy or sell securities (third parties
include fellow employees). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Corporation. You acknowledge that it is
your responsibility to comply with any applicable restrictions, and you should
speak to your personal advisor on this matter.
5.9    Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or


12



--------------------------------------------------------------------------------





electronic system established and maintained by the Corporation or a third party
designated by the Corporation.
5.10    Severability. The provisions of these Terms and Conditions are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Alternatively, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to render it valid and enforceable to
the full extent permitted under Applicable Laws.
5.11    Liability for Breach. You shall indemnify the Corporation and hold it
harmless from and against any and all damages or liabilities incurred by the
Corporation (including liabilities for attorneys’ fees and disbursements)
arising out of any breach by you of these Terms and Conditions, including,
without limitation, any attempted transfer of RSUs in violation of Section 1.4
of these Terms and Conditions.


5.12    Waiver. You acknowledge that a waiver by the Corporation of any
provision of these Terms and Conditions shall not operate or be construed as a
waiver of any other provision of these Terms and Conditions, or of any
subsequent breach of these Terms and Conditions.
5.13    Additional Requirements. The Corporation reserves the right to impose
other requirements on the RSUs, any payment made pursuant to the RSUs, and your
participation in the Plan, to the extent the Corporation determines, in its sole
discretion, that such other requirements are necessary or advisable for legal or
administrative reasons. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


****************************




13

